Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
This is a Non-Final first action on the merits for the application filed on 8/14/2020.  Claims 1-21 were cancelled. Claims 22-41 are new. Therefore, claims 22-41 are pending and addressed below.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/25/2020 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites, “receive camera data and location data associated with a consumer device; receive map data based on the location data associated with the consumer device; identify at least a provider location in a field of view based on the map data; determine a number of consumer devices within a proximity radius of the provider location; determine the number of consumer devices within the proximity radius of the provider location satisfies a predetermined number of consumer devices; determine, based at least on determining that the number of consumer devices within the proximity radius of the provider location satisfies the predetermined number of consumer devices, a promotion for the provider location; and cause display of an impression of the promotion in an augmented reality, the augmented reality displayed via an interface of the consumer device.  Claim 22 recites both a consumer device and consumer devices. Since claim 22 has both a single consumer device and a plurality of consumer devices, it is unclear to which interface of the consumer device an impression is being displayed.  For example, is the consumer device, in the limitation “an interface of the consumer device”, the consumer device of the receiving camera data and the map data limitations, or is it one of the consumer devices used in the “determine a number of consumer devices” step.  Therefore, claim 22 is indefinite.  For purpose of examination, the consumer device in the limitation “an interface of the consumer device” will be interpreted to be the same consumer device as in the receiving camera data and map data steps.
Claims 28 and 34 are also rejected for the same reason as claim 22.
Claims 23-27, 29-33, and 35-41 are also rejected because of their dependencies on claims 22, 28 or 34.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 22 recites, “an apparatus for generating an augmented reality interface, the apparatus comprising at least one processor and at least one non-transitory memory including computer program code, wherein the computer program code, in execution with the at least one processor, configures the apparatus to: receive camera data and location data associated with a consumer device; receive map data based on the location data associated with the consumer device; identify at least a provider location in a field of view based on the map data; determine a number of consumer devices within a proximity radius of the provider location; determine the number of consumer devices within the proximity radius of the provider location satisfies a predetermined number of consumer devices; determine, based at least on determining that the number of consumer devices within the proximity radius of the provider location satisfies the predetermined number of consumer devices, a promotion for the provider location; and cause display of an impression of the promotion in an augmented reality,  the augmented reality displayed via an interface of the consumer device.” Independent claim 28 recites, a computer program product for generating an augmented reality interface, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored thereon, the computer-executable program code instructions, when executed by a processor, configured for: receiving, by the processor, camera data and location data associated with a consumer device; receiving, by the processor, map data based on the location data associated with the consumer device; identify, by the processor, at least a provider location in a field of view based on the map data; determining, by the processor, a number of consumer devices within a proximity radius of the provider location; determining, by the processor, the number of consumer devices within the proximity radius of the provider location satisfies a predetermined number of consumer devices; determining, by the processor based at least on determining that the number of consumer devices within the proximity radius of the provider location satisfies the predetermined number of consumer devices, a promotion for the provider location; and causing displaying, by the processor, of an impression of the promotion in an augmented reality, the augmented reality displayed via an interface of the consumer device.” Independent claim 34 recites, “a method for generating an augmented reality interface comprising: receiving, by a processor, camera data and location data associated with a consumer device; receiving, by the processor, map data based on the location data associated with the consumer device; identify, by the processor, at least a provider location in a field of view based on the map data; determining, by the processor, a number of consumer devices within a proximity radius of the provider location; determining, by the processor, the number of consumer devices within the proximity radius of the provider location satisfies a predetermined number of consumer devices; determining, by the processor based at least on determining that the number of consumer devices within the proximity radius of the provider location satisfies the predetermined number of consumer devices, a promotion for the provider location; and causing displaying, by the processor, of an impression of the promotion in an augmented reality, the augmented reality displayed via an interface of the consumer device.”  
Step 2A, Prong 1:  These limitations are drafted in an apparatus, a computer program product, and a method, recites a method of organizing human activity.  The claimed invention collects internet browsing history or transaction data for a purchase based on a received request from the merchant and the transmitting of a marketing message to determine analysis results, which are commercial interactions such as business relations and sales activities. The Examiner notes that even though the claims are being summarized in Prong 1, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination).
Step 2A, Prong 2:  This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements (italicized above) of augmented reality interface, at least one processor, at least one non-transitory memory, and consumer devices.  These computing elements are recited at a high-level of generality (i.e., as a generic device performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a computer.  Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. The claims are directed to an abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of augmented reality interface, at least one processor, at least one non-transitory memory, and consumer devices are just generic computing elements. These additional elements do not provide significantly more to the abstract idea because the technology is explained in paragraphs [0053] and [0064]-[0072] of the specification to be previously known, such as Google Street View, and operating in routine and conventional fashion.  The current invention is just using the well know technical field of augmented reality and displaying an impression of the promotion in the augmented reality, which is well known in the art per Huang (2013/0124326), Kang (2014/0025481), and Yu (2012/0167135)... Therefore, the claims are not patent eligible.
Dependent claims 23-27, 29-33, and 35-41,  when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitations fail to establish that the claims are not directed to the same abstract idea of independent Claims 22, 28, and 34 without significantly more, as detailed above.  
Dependent claims 23, 29, and 35 recite, “identify relevance criteria associated with the consumer device; determine, based at least on the relevance criteria, a relevancy score associated with the promotion for the consumer device; and determine the relevancy score satisfies a relevancy threshold.”  These limitations, except for the italicized portion, further limit the abstract idea of the independent claims and are not significantly more than the abstract idea because they further limit what criteria will be used to determine a promotion. The same reasoning, as explained above, applies to the italicized limitations. 
Dependent claims 24, 30, and 36 recite, “determine a number of views associated with the promotion from view data associated with the promotion from one or more consumer device; and causing displaying, by the processor, of the impression of the promotion in the augmented reality based on the number of views associated with the promotion.”  These limitations, except for the italicized portion, further limit the abstract idea of the independent claims and are not significantly more than the abstract idea because they further limit what criteria will be used to determine which promotion will be displayed. The same reasoning, as explained above, applies to the italicized limitations. 
Dependent claims 25, 31, and 37 recite, “wherein the impression of the promotion comprises a first view of the promotion, the apparatus further configured to: generate an altered parameter value for at least one promotion parameter of the promotion based on a determination the impression of the promotion comprises the first view of the promotion, wherein the impression comprises the altered parameter value for the at least one promotion parameter of the promotion.”  These limitations, except for the italicized portion, further limit the abstract idea of the independent claims and are not significantly more than the abstract idea because they further limit what criteria will be used to determine which promotion will be displayed. The same reasoning, as explained above, applies to the italicized limitations. 
Dependent claims 26, 32, and 38 recite, “determine a number of views associated with the promotion from view data associated with the promotion from the consumer device; and generate an altered price value for a price promotion parameter of the promotion based on the number of views associated with the promotion from the consumer device, wherein the impression comprises the altered price value for the price promotion parameter of the promotion.”  These limitations, except for the italicized portion, further limit the abstract idea of the independent claims and are not significantly more than the abstract idea because they further limit what value the promotion will be given. The same reasoning, as explained above, applies to the italicized limitations. 
Dependent claims 27, 33, and 39 recite, “receive, from a second consumer device, a proximate consumer indication associated with the consumer device that indicates the second consumer device is present within a predetermined proximity range of the consumer device; and determine the promotion based at least one the proximate consumer indication.”  These limitations, except for the italicized portion, further limit the abstract idea of the independent claims and are not significantly more than the abstract idea because the claims are just receiving proximity data, which could be a user telling another user that he/she is here, and determining the promotion based on the proximity data.  The same reasoning, as explained above, applies to the italicized limitations. 
Therefore, when considered individually, or in combination, the claims are directed to an abstract idea and are not eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 23, 27-29, 33-35, 39, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Raman (P. G. Pub. No. 2014/0058825), in view of Winslade (P. G. Pub. No. 2013/0179265).

Regarding claims 22, 28, and 34, Raman teaches,
an apparatus for generating an augmented reality interface ([0011] "Systems and methods provided herein may provide actionable offers that are applicable in an immediate vicinity to a user device. A user (e.g., subscriber) of the user device may set preferences to locally control the types of offers that are presented to the user. In one implementation, offers are presented to the user in an augmented reality environment." See also [0019].), 
the apparatus comprising at least one processor and at least one non-transitory memory including computer program code, wherein the computer program code, in execution with the at least one processor, configures the apparatus to ([0029] and [0030]):
a computer program product for generating an augmented reality interface ([0011] "Systems and methods provided herein may provide actionable offers that are applicable in an immediate vicinity to a user device. A user (e.g., subscriber) of the user device may set preferences to locally control the types of offers that are presented to the user. In one implementation, offers are presented to the user in an augmented reality environment." See also [0019].),
the computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored thereon, the computer-executable program code instructions, when executed by a processor, configured for ([0029] and [0030]):
receive camera data and location data associated with a consumer device ([0037] "In one implementation, location reporting module 420 may include, in the location information, a viewing direction of a camera [camera data] associated with user device 100."  [0061] "Location reporting module 420 may identify a location of user device 100 and provide location information to service provider network 205 (e.g., incentive web server 220)." See also [0055].);
a method for generating an augmented reality interface comprising ([0011] "Systems and methods provided herein may provide actionable offers that are applicable in an immediate vicinity to a user device. A user (e.g., subscriber) of the user device may set preferences to locally control the types of offers that are presented to the user. In one implementation, offers are presented to the user in an augmented reality environment." See also [0019].): 
receive map data based on the location data associated with the consumer device (fig. 1 shows the map data based on the location data on the consumer device, [0012] "FIG. 1 is a diagram of illustrating concepts described herein. As shown in FIG. 1, a user device 100 may employ an augmented reality system so that an image 110 of the ground-truth (or reality) 10 is viewed on user device 100." and [0025] "Positioning devices 250 may include one or more devices configured to provide location information for user devices 100. In some implementations, location information may include, for example, GPS information or another form of global navigation satellite system (GNSS) information. In one implementation, positioning devices 250 may include one or more cellular towers, wherein user devices may retrieve location information in the form of cellular tower triangulation information. Additionally, or alternatively, positioning devices 250 may include a GPS satellite to determine a location of user device 100. position determining entity (PDE) may assist user device 100 in determining its GPS coordinates by providing ephemeris data to allow faster identification of satellites within view of user device 100.");
identify at least a provider location in a field of view based on the map data ([0012] "FIG. 1 is a diagram of illustrating concepts described herein. As shown in FIG. 1, a user device 100 may employ an augmented reality system so that an image 110 of the ground-truth (or reality) [field of view] 10 is viewed on user device 100. User device 100 may provide a control section 120 to toggle on/off the display of proximity-based offer icons 130. To provide an augmentation experience to the user, each of offer icons 130 may be overlaid on a portion of image 110 that is associated with an offer location [provider location]. An offer location may be, for example, a location of an advertiser (e.g., a particular store, restaurant, franchise, etc.) or a location where products of advertisers are sold (e.g., any store that sells a particular advertised product or brand).");
cause display of an impression of the promotion in an augmented reality, 
the augmented reality displayed via an interface of the consumer device (Fig. 1 shows a promotion displayed in an augmented reality interface, [0012] "User device 100 may provide a control section 120 to toggle on/off the display of proximity-based offer icons 130. To provide an augmentation experience to the user, each of offer icons 130 may be overlaid on a portion of image 110 that is associated with an offer location. An offer location may be, for example, a location of an advertiser (e.g., a particular store, restaurant, franchise, etc.) or a location where products of advertisers are sold (e.g., any store that sells a particular advertised product or brand). As used herein, an "offer" may include an advertisement or a promotion to induce a sale.").
Raman discusses that the invention is done with multiple user devices per [0015]. 
Raman does not explicitly teach
determine a number of consumer devices within a proximity radius of the provider location;
determine the number of consumer devices within the proximity radius of the provider location satisfies a predetermined number of consumer devices;
determine, based at least on determining that the number of consumer devices within the proximity radius of the provider location satisfies the predetermined number of consumer devices, a promotion for the provider location.
However, Winslade teaches
determine a number of consumer devices within a proximity radius of the provider location ([0102] "For example, step 240 may comprise interacting with a proprietor to specify that the proprietor is to be contacted by the system (e.g., in any of the manners discussed herein) when a particular number of consumers is nearby that have specified interest in a particular good and/or service provided by the proprietor. For example, in such a scenario, a proprietor, upon receiving a message from the system, may survey or consider the current business environment (e.g., number of current and/or expected customers, available goods and/or services, etc.) and determine whether to extend an offer ( and if so, may determine what to offer and how long to offer it).");
determine the number of consumer devices within the proximity radius of the provider location satisfies a predetermined number of consumer devices ([0099] "For example, in an example scenario, step 240 may comprise interacting with a proprietor to set up delivery of an offer to a set of potential consumers within a particular radius of the proprietorship when such set of potential consumers reaches a threshold number that have specified an interest in receiving information regarding the particular product and/or service being offered by the proprietor.");
determine, based at least on determining that the number of consumer devices within the proximity radius of the provider location satisfies the predetermined number of consumer devices, a promotion for the provider location ([0104] "In another example scenario, the proprietor may specify that the proprietor should only be contacted when a particular number of potential customers [predetermined number of consumer devices] are within a particular distance of the proprietor's business establishment that have expressed an interest in the proprietor and/or its goods and/or services.").
Raman discusses that the invention is done with multiple user devices but not to the specificity of the claim.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the promotion system of Raman with the promotion system of Winslade, by adding determine a number of consumer devices within a proximity radius of the provider location; determine the number of consumer devices within the proximity radius of the provider location satisfies a predetermined number of consumer devices; determine, based at least on determining that the number of consumer devices within the proximity radius of the provider location satisfies the predetermined number of consumer devices, a promotion for the provider location, as taught by Winslade, since Raman already discusses doing the invention for multiple user devices, and in order to entice customers to come to the provider location when business is slower than desired (Winslade, [0111]).

Regarding claims 23, 29, and 35, Raman teaches
identify relevance criteria associated with the consumer device ([0039] "Offer selection module 440 may select, based on user preferences [relevance criteria] identified by user profile module 410 and availability within offer cache 430, particular offer categories to present to a user. For example, offer selection module 440 may select a manageable number of offers (e.g., two to five offers) that may be presented (e.g., via AR interface 450) to a user at a given time.");
determine, based at least on the relevance criteria, a relevancy score associated with the promotion for the consumer device; and
determine the relevancy score satisfies a relevancy threshold ([0022] "Exchange server 225 may include a network device to receive location information associated with an eligible user device 100. Exchange server 225 may identify a set of offers (e.g., from offer repository 230) that are applicable to the proximity of user device 100 to an advertiser's presence (e.g., a store, etc.) and may score individual offers [score associated with the promotion] based on contextual data that is not particular to the user device. Contextual data may include, for example, fee information and time-based information [relevance criteria] that may influence a user's propensity to accept an offer." and [0047] "Default offer selector 520 may identify the highest ranked offers [relevancy threshold] in the proximity offer set to form the default offer set."  See also [0052].).

Regarding claims 27, 33, and 39, Raman does not explicitly teach
receive, from a second consumer device, a proximate consumer indication associated with the consumer device that indicates the second consumer device is present within a predetermined proximity range of the consumer device; and
determine the promotion based at least one the proximate consumer indication.
However, Winslade teaches
receive, from a second consumer device, a proximate consumer indication associated with the consumer device that indicates the second consumer device is present within a predetermined proximity range of the consumer device; and
determine the promotion based at least one the proximate consumer indication ([0060] "The consumer group-formation process may be integrated with any of a variety of social networking tools. For example, social networking group-defining mechanisms (e.g., friend groups) may be utilized to form buying groups that travel together. Additionally, consumers may utilize social networking tools to cause the formation of an impromptu group of individuals (e.g., a group of consumers that are all registered with the promotion-delivery service). Such formation of a group may then trigger delivery of a coupon or other promotional offer to the group of consumers. In an example scenario, a group may be formed in real-time (e.g., specified by a consumer, or identified by the promotion delivery system), on an ad-hoc basis for example, and made up of participating consumers who may or may not already know each other, but have one or more common real-time interests and/or profiles, and that just happen to be at a particular location or in the vicinity of a particular proprietor at the same time. For example, consumers may have specified that they are interested in a certain promotion (e.g., "kids eat free" specials) or that they are interested in purchasing a certain product and/or service, and the system first identifies that a core group of those consumers are currently found at a particular location or within a particular vicinity, and then identifies those participating proprietors that are found at the same particular location or within the same particular vicinity (or vice versa). If a proprietor is interested (e.g., based on either pre-defined criteria or proprietor profile information or based on real time communication and confirmation between a proprietor and the system) in providing the consumer-specified promotion or offering a promotion on the specified product or service, then the promotion-delivery service communicates the offer of the promotion to each member of the group in real-time.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the promotion system of Raman with the promotion system of Winslade, by adding receive, from a second consumer device, a proximate consumer indication associated with the consumer device that indicates the second consumer device is present within a predetermined proximity range of the consumer device; and determine the promotion based at least one the proximate consumer indication, as taught by Winslade, in order to entice customers to come to the provider location when business is slower than desired (Winslade, [0111]).

Regarding claim 40, Raman does not explicitly teach
the method according to claim 34, wherein the predetermined number of consumer devices comprises a minimum number of consumer devices.
However, Winslade teaches
the method according to claim 34, wherein the predetermined number of consumer devices comprises a minimum number of consumer devices ([0107] "Note that the proprietor may also specify whether present customers should be extended an offer as well. For example, the proprietor may determine to extend a present offer only to customers that are not presently located [since no customers are presently located at the premises, the predetermined number of consumer devices is a minimum or zero] at the premises (e.g., to draw in additional customers, rather than reward those already present).").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the promotion system of Raman with the promotion system of Winslade, by adding wherein the predetermined number of consumer devices comprises a minimum number of consumer devices, as taught by Winslade, since Raman already discusses doing the invention for multiple user devices, and in order to entice customers to come to the provider location when business is slower than desired (Winslade, [0111]).

Regarding claim 41, Raman does not explicitly teach
the method according to claim 34, wherein the predetermined number of consumer devices comprises a maximum number of consumer devices.
However, Winslade teaches
the method according to claim 34, wherein the predetermined number of consumer devices comprises a maximum number of consumer devices ([0099] "For example, in an example scenario, step 240 may comprise interacting with a proprietor to set up delivery of an offer to a set of potential consumers within a particular radius of the proprietorship when such set of potential consumers reaches a threshold number [maximum] that have specified an interest in receiving information regarding the particular product and/or service being offered by the proprietor.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the promotion system of Raman with the promotion system of Winslade, by adding wherein the predetermined number of consumer devices comprises a maximum number of consumer devices, as taught by Winslade, since Raman already discusses doing the invention for multiple user devices, and in order to entice customers to come to the provider location when business is slower than desired (Winslade, [0111]).

Claims 24, 30, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Raman (P. G. Pub. No. 2014/0058825), in view of Winslade (P. G. Pub. No. 2013/0179265), in further view of Applefeld (U.S. Patent No. 8,606,645).

Regarding claims 24, 30, and 36, Raman and Winslade do not explicitly teach
determine a number of views associated with the promotion from view data associated with the promotion from one or more consumer device; and
causing displaying, by the processor, of the impression of the promotion in the augmented reality based on the number of views associated with the promotion.
However, Applefeld teaches
determine a number of views associated with the promotion from view data associated with the promotion from one or more consumer device; and
causing displaying, by the processor, of the impression of the promotion in the augmented reality based on the number of views associated with the promotion (Column 5 lines 28-49, "In one example, as the user brings retail items in a background into view of the image capture unit, information related to the retail item viewed may be tracked. The information may include a time and duration for which the retail item was viewed, what associated retail product was viewed, and the user's location at the time the retail item was viewed. In one example, information of the user's interaction with an augmented-reality-enhanced view of the retail item may be tracked. The information may include what information (e.g., colors, sizes) was requested by the user, whether a retail product was purchased, or any other property relating to the user's consumer behavior or habits. In one example, the user may be presented with marketing information based on the tracked consumer behavior or habits. The marketing information may indicate, for example, a retailer having a product with a brand and price that is preferred by the user and at a location that is preferred by the user." See also column 8 line 60 - column 9 line 8.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the promotion systems of Raman and Winslade with the promotion system of Applefeld, by adding determine a number of views associated with the promotion from view data associated with the promotion from one or more consumer device; and causing displaying, by the processor, of the impression of the promotion in the augmented reality based on the number of views associated with the promotion, as taught by Applefeld, because Raman and Winslade already discuss determining if a customer would be interested in a product based on historical data and since the views shows consumer’s preference on the brand, price, and location, the views help in determining the best way to present marketing information to the user (Applefeld, column 5, lines 45-49).

Claims 25, 26, 31, 32, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Raman (P. G. Pub. No. 2014/0058825), in view of Winslade (P. G. Pub. No. 2013/0179265), in further view of Merz (U.S. Patent No. 10,304,077).

Regarding claims 25, 31, and 37, Raman and Winslade do not explicitly teach
wherein the impression of the promotion comprises a first view of the promotion, the apparatus further configured to:
generate an altered parameter value for at least one promotion parameter of the promotion based on a determination the impression of the promotion comprises the first view of the promotion,
wherein the impression comprises the altered parameter value for the at least one promotion parameter of the promotion.
However, Merz teaches
wherein the impression of the promotion comprises a first view of the promotion, the apparatus further configured to:
generate an altered parameter value for at least one promotion parameter of the promotion based on a determination the impression of the promotion comprises the first view of the promotion,
wherein the impression comprises the altered parameter value for the at least one promotion parameter of the promotion (Column 13 lines 36-41, "An incentive value may be statically defined during incentive creation (e.g., $20), or it may be dynamically calculated real time, based on various factors relating to the browsing session, consumer, and/or consumer device (incentive calculation is described in more detail with respect to operation 828)." Column 15 lines 49-56, "As shown by operation 828, the promotional system 100 incentive may be applied to a purchase of a promotion at may include means, such as value calculation module 116, processor 504, and/or the like, for calculating a value of the incentive. For example, in embodiments in which the qualification constraints are evaluated real time, the value of the incentive may also be calculated real time [generate an altered parameter value], and may be dependent on any factors available to the promotion system 100. For example, an incentive value may be higher for a consumer known to have purchased a large number of promotions in the past, and lower for a consumer who has not yet purchased a promotion [comprises a first view of the promotion since the consumer has not yet purchased a promotion], or the reverse." See also Column 16 lines 12-23.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the promotion systems of Raman and Winslade with the promotion system of Merz, by adding wherein the impression of the promotion comprises a first view of the promotion, the apparatus further configured to: generate an altered parameter value for at least one promotion parameter of the promotion based on a determination the impression of the promotion comprises the first view of the promotion, wherein the impression comprises the altered parameter value for the at least one promotion parameter of the promotion, as taught by Merz, because Raman and Winslade already discuss determining if a customer would be interested in a product based on historical data and in order to increase an amount of sales and to convert a higher percentage of browsers to buyers by encouraging purchases (Merz, Column 5 lines 7-10).

Regarding claims 26, 32, and 38, Raman and Winslade do not explicitly teach
determine a number of views associated with the promotion from view data associated with the promotion from the consumer device; and
generate an altered price value for a price promotion parameter of the promotion based on the number of views associated with the promotion from the consumer device,
wherein the impression comprises the altered price value for the price promotion parameter of the promotion.
However, Merz teaches
determine a number of views associated with the promotion from view data associated with the promotion from the consumer device; and
generate an altered price value for a price promotion parameter of the promotion based on the number of views associated with the promotion from the consumer device,
wherein the impression comprises the altered price value for the price promotion parameter of the promotion (Column 13 lines 36-41, "An incentive value may be statically defined during incentive creation (e.g., $20), or it may be dynamically calculated real time, based on various factors relating to the browsing session, consumer, and/or consumer device (incentive calculation is described in more detail with respect to operation 828)." Column 15 lines 49-56, "As shown by operation 828, the promotional system 100 incentive may be applied to a purchase of a promotion at may include means, such as value calculation module 116, processor 504, and/or the like, for calculating a value of the incentive. For example, in embodiments in which the qualification constraints are evaluated real time, the value of the incentive may also be calculated real time [generate an altered parameter value], and may be dependent on any factors available to the promotion system 100. For example, an incentive value may be higher for a consumer known to have purchased a large number of promotions [number of views] from the consumer] in the past, and lower for a consumer who has not yet purchased a promotion [comprises a first view of the promotion since the consumer has not yet purchased a promotion], or the reverse." See also Column 16 lines 12-23.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the promotion systems of Raman and Winslade with the promotion system of Merz, by adding determine a number of views associated with the promotion from view data associated with the promotion from the consumer device; and generate an altered price value for a price promotion parameter of the promotion based on the number of views associated with the promotion from the consumer device, wherein the impression comprises the altered price value for the price promotion parameter of the promotion, as taught by Merz, because Raman and Winslade already discuss determining if a customer would be interested in a product based on historical data and in order to increase an amount of sales and to convert a higher percentage of browsers to buyers by encouraging purchases (Merz, Column 5 lines 7-10).
Relevant Prior Art
Hart (P. G. Pub. No. 2015/0046296) discusses displaying an augmented reality digital content via one screen with the augmented reality digital content positioned at the physical location and displayed only when a user is oriented towards the physical location. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE P BRADY/Primary Examiner, Art Unit 3621